                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


BAT,

             Plaintiff,

       v.                                          Case No. 19-CV-89

JEREMY DEPPISCH,
SUSAN MOORE,
ABC TRAINING OFFICER,
ABC TRAINING SUPERVISING OFFICER, and
JAMIE GLEISNER,

             Defendants.


                                     ORDER


       Before the court is plaintiff BAT’s motion to dismiss defendant Jeremy

Deppisch’s counterclaim (ECF No. 13) and defendants Jamie Gleisner and Susan

Moore’s motion to dismiss Deppisch’s Crossclaim (ECF No. 14). The time for Deppisch

to respond to either motion has passed, and he has failed to do so. Therefore, the

motions are now ripe for the court’s disposition. For the following reasons, the

motions will be granted.

       1. Procedural Background

       On January 15, 2019, BAT filed her complaint alleging that the defendants

violated her constitutional rights and various state law rights by subjecting her to

repeated sexual assault. (ECF No. 1). Judge Lynn Adelman screened the complaint

on February 19, 2019 and allowed BAT to proceed on her claims against the
defendants. (ECF No. 4). He then referred the matter to this court for all pretrial

matters. (ECF No. 9).

      After being served with BAT’s complaint, the defendants filed their respective

answers. Defendant Deppisch answered the complaint and included with his answer

counterclaims against BAT and cross-claims against defendants Gleisner and Moore.

(ECF No. 8).    Because BAT and defendants Gleisner and Moore have move for

defendant Deppisch’s respective claims to be dismissed based on their failure to state

a claim, the court sets out the entirety of defendant Deppisch’s counterclaims and

cross-claims as follows:

             Counter Claim:
             Defendant asserts Courter Claims
                1. Defamation
                2. Interference of Contract
                3. State Claims
                4. Intentional Infliction of Emotional Distress

             Cross Claims:
                1. Defamation
                2. Interference of Contract
                3. State Claims
                4. Intentional Infliction of Emotional Distress

(ECF No. 8 at 2.)

      2. Analysis

      Federal Rule of Civil Procedure requires that a complaint provide “‘a short and

plaint statement of the claim that will give the defendant fair notice of what the

plaintiff’s claim is and the grounds upon with it rests.” Conley v. Gibson, 355 U.S. 41,

47 (1957), abrogated by Bell Atl. Corp. v. Twombly, 550 U.S. 544, 545 (2007); see also

Fed. R. Civ. P. 8(a). While a plaintiff must provide the grounds of his entitlement to

                                           2
relief, Rule 8 does not mandate the inclusion of “detailed factual allegations” within

a complaint. Twombly, 550 U.S. at 545 (quoting Conley, 355 U.S. at 47). However, at

the same time, “it demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678, (2009). “[O]nce a claim

has been stated adequately, it may be supported by showing any set of facts consistent

with the allegations in the complaint.” Twombly, 550 U.S. at 563.

       A Rule 12(b)(6) motion to dismiss attacks the legal sufficiency of a complaint.

See Fed. R. Civ. P. 12(b)(6). “[A] court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than conclusions, are

not entitled to the assumption of truth. While legal conclusions can provide the

framework of a complaint, they must be supported by factual allegations.” Iqbal, 556

U.S. at 679.

       Applying these principals to defendant Deppisch’s counterclaims and cross-

claims, the court finds he has failed to adequately state his claims, let alone provide

any facts. He merely lists sets of legal principals without any clarity as to what

exactly he is asserting against BAT or the other defendants. Further, he does not

include any facts to support his lists. Overall, Deppisch’s asserted counterclaims and

cross-claims fail to meet the federal pleading standards because they are not

sufficient to give rise to a plausible claim for relief. See Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 570.) (“To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’”)



                                             3
      Defendant Deppisch should not attempt to replead his counterclaims or cross-

claims unless he can clearly identify the laws, statutes, or constitutional provisions

under which he seeks to bring any such claims and provide sufficiently detailed facts

to support each element of each cause of action he asserts.

      THERFORE, IT IS ORDERED that BAT’s motion to dismiss defendant

Deppisch’s counterclaims (ECF No. 13) is GRANTED.

      IT IS ALSO ORDERED that the defendants Jamie Gleisner and Susan

Moore’s motion to dismiss defendant Deppisch’s cross-claims (ECF No. 14) is

GRANTED.

      IT IS FURTHER ORDERED that a party may serve and file objections to

this order within fourteen days of being served with the order. See Fed. R. Civ. P.

72(a). The district judge will consider a timely objection and will modify or set aside

this order or any part of this order only if it is clearly erroneous or contrary to law.

      Dated at Milwaukee, Wisconsin, this 3rd day of June, 2019.

                                                BY THE COURT:
                                                s/Nancy Joseph
                                                NANCY JOSEPH
                                                United States Magistrate Judge




                                            4
